Citation Nr: 0110409	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  96-46 571	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York




THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Donalsonville Hospital from February 3 to 
April 28, 1995.





ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from January 1959 to 
January 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
following a decision by the VA Medical Center (VAMC) in 
Albany, New York, that denied the veteran's claim of 
entitlement to payment or reimbursement of medical expenses 
incurred at the Donalsonville Hospital from February 3, 1995, 
to April 28, 1995.  In May 1998, the Board remanded the 
veteran's appeal for further evidentiary development.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
new law, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgments that the notification 
requirements had universal application.  Holliday, slip op. 
at 13.  In order to ensure that the veteran in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, another remand 
is required.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

The veteran's appeal was remanded in May 1998 so that a 
hearing could be conducted, so that a medical opinion and 
records could be obtained, so that information could be 
obtained from the veteran, and so that documents integral to 
the appeal process could be obtained.  The Board notes that 
the post-remand record includes originating agency memoranda 
responsive to the Board's request for information on what VA 
provided the veteran with regard to VA's authorization for 
treatment, and on the medical question of whether the 
treatment was for an emergent situation.  See VAMC memoranda 
dated in September 1998 and March 1999.  Additionally, a 
hearing was scheduled as requested.  However, the post-remand 
development was not otherwise responsive to the May 1998 
remand.

Specifically, the case was previously remanded so that, among 
other things, the originating agency could locate, and 
include in the record, copies of any notification to the 
veteran of a denial of the benefit sought and any notice of 
disagreement filed by the veteran.  The appeal was also 
remanded so that the originating agency could contact the 
veteran and ask for details regarding any request for 
authorization for treatment, including the name of any VA 
employee who gave him authorization.  In addition, the appeal 
was remanded so that the originating agency could obtain all 
of the veteran's treatment records from the Donalsonville 
Hospital for the period in question and so that the 
originating agency could provide the veteran with notice of 
the provisions of 38 C.F.R. §§ 17.52, 17.120.  With the 
exception of a June 2000 supplemental statement of the case 
that refers to § 17.120, if the originating agency acted to 
fulfill these tasks, such action is not documented.

Consequently, in order to comply with the requirements now 
set forth in the Veterans Claims Assistance Act of 2000, and 
to complete the action sought in the earlier remand, further 
action by the originating agency is required.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not satisfied, the Board itself errs in failing to 
ensure compliance).

This appeal is REMANDED for the following actions:

1.  The originating agency must review the 
claims folder and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
originating agency should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Such development must include 
the following actions.

a.  The originating agency should 
locate, and include in the record, 
copies of all notifications to the 
veteran of a denial of the benefit 
sought and any notice of 
disagreement filed by the veteran.  
All attempts by the originating 
agency to secure such documents 
should be fully documented.

b.  The originating agency should 
contact the veteran and ask for 
details regarding the date on which 
he requested authorization for 
treatment.  He should be asked to 
identify the VA employee who gave 
him authorization to receive the 
care in question.  The veteran 
should also be asked the name of his 
treating physician at Donalsonville 
Hospital for the period in question 
and what, if anything, that 
physician told him about having 
obtained authorization for treatment 
from VA.  All attempts by the 
originating agency to secure the 
information from the veteran should 
be fully documented.

c.  Next, the origination agency 
must obtain and associate with the 
record all treatment records on file 
with Donalsonville Hospital for 
February to April 1995 and all 
treatment records kept by a Dr. 
Hampton, as well as all records kept 
by any other care-giver involved 
with the treatment in question.  In 
addition, given the veteran's claim 
that his treating physician at 
Donalsonville Hospital obtained VA 
authorization, that physician must 
also be contacted and a statement 
sought as to what, if anything, he 
was told by VA regarding 
authorization for the treatment in 
question.  In the event any attempts 
to secure information are 
unsuccessful, such efforts should be 
fully documented in the record, and 
the veteran should be notified in 
accordance with the Veterans Claims 
Assistance Act of 2000.

2.  The originating agency should 
undertake any additional development 
suggested by the evidence obtained.  The 
originating agency should also ensure 
compliance with the Veterans Claims 
Assistance Act of 2000.

3.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the originating 
agency should then review the claim.  If 
the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued which includes notice to 
the veteran of, among other things, the 
provisions of 38 C.F.R. §§ 17.52, 17.120 
(2000) and all evidence received since 
issuance of the December 1995 statement 
of the case.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

